tax exempt and cover isron department of the treasury internal_revenue_service washington d c riga ul alol 40k co-0o0 t ep pat f legend trustor trust x grandchildren contingent beneficiaries ira accounts bank x state s bank y this is in response to a request for a private_letter_ruling dated date as revised and supplemented by subsequent letters submitted on your behalf by your authorized representative in support of your request your authorized representative has submitted the following facts and representations trustor was born on date and died on date prior to her death she had established four ira accounts the ira accounts at bank y she named trust x as the beneficiary of the ira accounts upon her death the ira accounts are distributable to trust x trust x is valid under state law and became irrevocable upon the death of trustor bank x as trustee of trust x had a complete copy of the original trust x document and a complete copy of the first amendment to trust x the primary beneficiaries of trust x are the trustor ‘s two minor grandchildren grandchildren trust x provides that distributions to them will be made in the discretion of the trustee for their support health and maintenance until age thirty at which time page each such beneficiary may withdraw his entire share if either such beneficiary should die before age thirty the entire amount will be distributed to the other such beneficiary however if both such beneficiaries die before the age of thirty trust x in its entirety will be distributed to contingent beneficiaries contingent beneficiaries who are much older as of december of the year following trustor's death the oldest contingent beneficiary named in the trust wa sec_67 and was born date trust x contains provisions for the payment of funeral and last illness expenses as well as provisions for the payment of taxes and trust administration_expenses it is represented that under the applicable provisions of the law of state s the trustee would be precluded from using ira assets for all such purposes when other assets are available it is further represented that trust x was vested with substantial non-ira assets and the trustee has at all times recognized its duty to pay ail expenses from the non-ira assets and continues to believe that it must not pay any debts or expenses from the ira assets the following rulings have been requested that a transfer of the ira accounts in a custodian to trustee transfer to one or more special ira accounts in the name of trustor with bank x as ira trustee payable to bank x as trustee of trust x for the benefit of ail primary and contingent beneficiaries thereof is not a taxable_distribution that commencing in the year the required minimum distributions from the ira accounts_payable to bank x as trustee of trust x must be based on the life expectancy of the oldest beneficiary including contingent beneficiaries named in trust x sec_408 of the internal_revenue_code defines an individual_retirement_account as a_trust which meets the requirements of sec_408 through a sec_408 of the code states that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the ira trust is maintained sec_401 of the code sets forth the general rules applicable to required minimum distributions from qualified pians sec_1_401_a_9_-1 of the proposed_regulations q a d-2a provided that only individuals may be designated beneficiaries for purposes of sec_401 a person who is not an individual such as the employee's estate may not be a designated_beneficiary however q a d-5 of sec_1_401_a_9_-1 provided that beneficiaries of a_trust with respect to the trust's interest in an employee's benefit may be treated as designated beneficiaries if the following requirements are met the trust is valid under state law or would be but for the fact that there is no corpus the trust is irrevocable or the trust contains language to the effect it becomes irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust's interest in the employee's benefit are identifiable from the trust instrument the documentation described in d-7 of this section has been provided to the plan_administrator page sec_1_401_a_9_-1 of the proposed_regulations q a d-6 provided that in the case in which a_trust is named as the beneficiary of an employee all beneficiaries of the trust with respect to the trust's interest in the employee’s benefit are treated as designated beneficiaries of the employee under the plan for purposes of determining the distribution period under sec_401 and iv of the code if the requirements in paragraph a of d-5 above are satisfied as of the date of the employee's death or in the case of the documentation described in d-7 of this section by the end of the ninth month beginning after the employee's death sec_1_401_a_9_-1 of the proposed_regulations q a d-7 provided in general that the plan_administrator be provided with either a list of all trust beneficiaries as of the date of death or with a copy of the trust document for the trust which is named as beneficiary of the plan as of the employee's date of death in general with respect to required distributions which commence after death the necessary documentation must be furnished no later than the end of the ninth month beginning after the death of the employee ira holder sec_1_401_a_9_-1 of the proposed_regulations q a e-5 f in short provided that the beneficiary of a plan or ira may not change the beneficiary of said plan or ira if such a change occurs the employee plan participant or ira holder will be treated as not having designated a beneficiary the facts of this case summarized above indicate that trust x is a valid trust which became irrevocable at the death of trustor the beneficiaries of the trust are identified in the trust x document and bank x has a copy of trust x and its first amendment it is further represented that trust x will remain the beneficiary of the ira accounts after the proposed transfer and therefore no change_of beneficiary is contemplated in addition it is represented that ira assets distributed to trust x will not be used for the payment of expenses and that all the beneficiaries of the payments from the ira accounts to trust x are individuals thus the problem of non- individual beneficiaries does not arise sec_408 of the code provides that except as otherwise provided in this subsection any amount_paid or distributed out of an individual_retirement_plan including an ira shall be included in gross_income by the payee or distributee in the manner provided under sec_72 revrul_78_406 1978_2_cb_157 provides that the direct transfer of funds from one ira trustee to another ira trustee does not result in such funds being treated as paid or distributed to the participant and such transfer does not constitute a rollover furthermore the revenue_ruling states that its conclusion will apply whether the transfer is initiated by the bank trustee or the ira holder however the application of revrul_78_406 to the subject transfer is contingent upon the transferee ira being set up in the name of the deceased ira owner for the benefit of the beneficiary as is the case in this request accordingly with respect to ruling_request one it is concluded that a transfer of the ira accounts in a custodian to trustee transfer to one or more special ira accounts in the name of trustor with bank x as ira trustee payable to bank x as trustee of trust x for the benefit of all primary and contingent beneficiaries thereof is not a taxable_distribution sec_401 of the code provides that a_trust shalt not constitute a qualified_trust under this subsection unless the plan provides that the entire_interest of each employee will be distributed beginning not later than the required_beginning_date in accordance with regulations over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary page under sec_401 of the code if an employee dies before distribution has begun in accordance with sec_401 the entire_interest of the employee must be distributed within five years after the death of the employee sec_401 a b iii of the code provides an exception to the five-year rule if any portion of an employee's interest is payable to a designated_beneficiary over the life of such designated_beneficiary or over a period not extending beyond the life expectancy of such beneficiary and such distributions begin not later than one year after the date of the employee's death sec_1_401_a_9_-1 of the proposed_regulations q a-c-3 provides that the exception provided in sec_401 of the code will be satisfied if the distributions to a non-spouse beneficiary begin on or before december of the calendar_year immediately following the year in which the employee dies in this case benefits were payable to trust x for the benefit of the designated beneficiaries at the date of trustor's death and distributions from the ira accounts to trust x commenced before date therefore distributions to trust x will qualify for the exception to the five-year rule under sec_401 a b iii of the code - sec_1_401_a_9_-1 of the proposed_regulations q a-e-5 a provides generally that if more than one individual is designated as a beneficiary with respect to an employee as of the applicable_date for determining the designated_beneficiary the designated_beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the distribution period sec_1_401_a_9_-1 qs as of the proposed_regulations e-5 b and e-5 e provide rules governing contingent beneficiaries pursuant to these sections of the regulations beneficiaries whose entitlement to the employee's benefit is contingent on any event other than the death of a prior beneficiary must be considered for purposes of determining which beneficiary has the shortest life expectancy and as such who is the designated_beneficiary for purposes of sec_401 of the code in this case the discretion the trustee of trust x has with respect to the payment of trust amounts to the grandchildren who are the primary beneficiaries is a contingency over and above the death of a prior beneficiary the trust x language does not require that the payments from the ira accounts be paid to the grandchildren on an annual basis and therefore trust x language does not preclude there being an accumulation of distributions from the ira accounts under such circumstances the contingent beneficiaries must be considered in determining the beneficiary with the shortest life expectancy accordingly with respect to ruling_request two it is concluded that commencing in the year the required minimum distributions from the ira accounts_payable to bank x as trustee of trust x must be based on the life expectancy of the oldest beneficiary including contingent beneficiaries named in trust x the above rulings are contingent upon the continued compliance of the ira accounts and any transferee iras with sec_408 of the code this ruling is directed solely to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited by others as precedent the original of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file in this office the author of this ruling is who may be reached at page oo va fraygés v sloan manager sv erfloyee plans technical gr6up tax exempt and governmént entities division enclosures deleted copy form_437
